Opinion issued July 9, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00363-CV
                           ———————————
                    CHARLES RAY CANNON, Appellant
                                        V.
                         SOPHEAK KONG, Appellee


      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. CI57029


                         MEMORANDUM OPINION

      Charles Ray Cannon appeals a judgment from the County Court at Law

No. 2 of Brazoria County in a forcible-detainer suit that awarded Sopheak Kong

possession of commercial property and a money judgment of $121. We have asked

the parties to address whether this Court has jurisdiction over this appeal. Having
considered any received responses and the applicable law, we have determined that

we do not have appellate jurisdiction. Therefore, we dismiss this appeal.

          No Jurisdiction over Appeal of Forcible-Detainer Judgment
                on Issue of Possession of Commercial Property
                    or Any Findings Essential to that Issue

      A forcible-detainer suit is the judicial procedure for determining the right to

immediate possession of real property. TEX. PROP. CODE § 24.002. The justice

court in the precinct where the property is located has exclusive jurisdiction over

the forcible-detainer action. Id. § 24.004(a); TEX. GOV’T CODE § 27.031(a)(2); see

Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 433 (Tex. App.—Houston [1st

Dist.] 2007, no pet.). An appeal from the judgment of a justice court in a forcible-

detainer action is by trial de novo in a county court. TEX. R. CIV. P. 510.10(c).

      When a justice court’s judgment in a forcible-detainer suit has been appealed

to the county court, there can be no subsequent appeal to an intermediate court of

appeals concerning the issue of possession if the suit dealt with property used for

commercial purposes. See TEX. PROP. CODE § 24.007 (“A final judgment of a

county court in an eviction suit may not be appealed on the issue of possession

unless the premises in question are being used for residential purposes only.”)

(emphasis added); Carlson’s Hill Country Beverage, L.C. v. Westinghouse Rd.

Joint Venture, 957 S.W.2d 951, 953 (Tex. App.—Austin 1997, no pet.).




                                          2
       The prohibition against considering the issue of possession of commercial

property “includes consideration of any finding ‘essential to the issue of,’

‘dependent on,’ or ‘primarily concerned with the issue of’ possession.” Hong

Kong, 229 S.W.3d at 431–32 (internal citations omitted); see, e.g., Carlson’s Hill

Country Beverage, 957 S.W.2d at 953 (holding that breach of lease is “merely an

element of possession and may not be appealed”); A.V.A. Servs., Inc. v. Parts

Indus., 949 S.W.2d 852, 853 (Tex. App.—Beaumont 1997, no writ) (no

jurisdiction to review finding of landlord-tenant relationship because it was issue

of possession); W. Anderson Plaza v. Feyznia, 876 S.W.2d 528, 536 (Tex. App.—

Austin 1994, no writ) (stating that “finding on a threshold issue such as the

adequacy of notice before termination cannot be appealed if such a finding is

merely an element of the issue of possession”).

       All parties agree that the lease at issue in this forcible-detainer suit is a

commercial lease. Thus, this court does not have appellate jurisdiction over the

county court’s judgment concerning any possession-centered claims related to this

commercial lease, including Cannon’s challenges to adequacy of notice to vacate

the premises, breach by either party of the commercial lease, and timing of breach

as it related to right to possession.1


1
       One of Cannon’s arguments, which he frames as jurisdictional, is his assertion that
       Kong never obtained adequate service of citation in justice court. Cannon points to
       the matching dates on two justice-court rulings: an order setting aside a default
                                            3
                    No Jurisdiction Over Money Judgment
               Involving Amount in Controversy of $250 or Less

      In addition to an award of possession of the commercial property to Kong,

the county court awarded a money judgment to Kong of $121. To the extent

Cannon challenges this aspect of the county court’s judgment, we have no

jurisdiction to consider his challenge because $121 is below the minimum amount

in controversy for our appellate jurisdiction. TEX. GOV’T CODE § 22.220(a)

(establishing as minimum amount in controversy for intermediate courts’ appellate

jurisdiction an amount that exceeds $250); see McIssac v. McIssac, 488 S.W.2d
157, 159 (Tex. App.—Houston [14th Dist.] 1972, writ dism’d) (stating that, for

appellate courts to have jurisdiction over appeal of order relating to costs, amount

of costs must equal amount in controversy).2




      judgment against him for invalid service and a final judgment for Kong. These
      matters do not raise an issue of personal jurisdiction to invoke this court’s
      appellate jurisdiction given Cannon’s appearance in the justice court, appeal to the
      county court, and filing of pleadings with the county court. See Whitmire v.
      Greenridge Place Apts., No. 01-06-00963-CV, 2007 WL 2894167, at *2–3 (Tex.
      App.—Houston [1st Dist.] 2007, pet. denied) (concluding that defendant in
      forcible-detainer action waived any complaint regarding defects in service of
      process for justice-court action because defendant subsequently appealed to
      county court and filed pleading in that court). There is no issue before us
      concerning personal jurisdiction over Cannon.
2
      Cannon cites to Section 92.0081 of the Property Code in challenging the judgment
      award, but Chapter 92 has no application in that it deals exclusively with
      residential rental property. See TEX. PROP. CODE § 92.002 (“This chapter applies
      only to the relationship between landlords and tenants of residential rental
      property.”).
                                           4
                                    Conclusion

      We dismiss this appeal for lack of jurisdiction.




                                             Sarah Beth Landau
                                             Justice

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         5